Opinion by
Mr. Justice Williams,
This case in its facts is practically identical with the case of Lee et al. against the same defendant in which an opinion has just been filed ante, p. 223; but tbe questions raised are by no means the same. The plaintiff is the owner of a cotton mill situated on Crum creek and employs both water and steam power to propel his machinery. These are used in about the same proportions as in the mill of Lee et al., which was about forty-five horse power from his water wheel, and three or four times as much power from his steam engine.
The water company by taking two millions of gallons of water from Crum creek daily, reduces its capacity to the extent of two and one half horse power; and this during the dry season, or much of it, reduces to that extent the effective power of the plaintiff’s water wheel. This is a proceeding to ascertain the damages which the appropriation of this water inflicts upon the plaintiff. The proper measure of damages is the actual depreciation in the value of the plaintiff’s property caused by the loss of water. This is ascertained by finding out its value before the water was taken, and its value after it was taken, and as affected by such taking. When a witness is called to express an opinion upon this subject, it is entirely proper in a preliminary or upon cross-examination to explore the extent of his knowledge and to test his judgment by requiring him to particularize, and state the elements of his calculation. His examination should show that he has some knowledge of the value of property in that neighborhood. The value of his opinions will be likely to depend in the minds of jurors, upon the extent and thoroughness of the knowledge he is shown to possess, and for tins reason such a line of examination is entirely proper. The several assignments of error relating to the admission of the testimony of witnesses called to testify as to the value of the plaintiff’s property before and after the taking of the water by ' *236the defendant are not sustained. The reasons urged in support of them go rather to the value or credibility of the testimony than to its admissibility. The testimony was, as it looks on this record, extravagant, and some of it seems quite incredible, but that was for the jury. No injury was alleged except that resulting from the loss of power, and that the loss of two and a half horse power from the efficiency of the water wheel during the dry weather of summer could have taken from $20,000 to $85,000 from the value of this property is a statement that neither the court nor jury could believe. But a witness cannot be excluded from the witness stand because his testimony is absurd or contradictory or false. If he is competent his evidence goes to the jury to be considered and weighed, with the other evidence in the case.
Nor do we see anything in the answer of the learned judge to the defendants’ sixth point that requires the reversal of this judgment. It seems to have been urged as one element of damage that the water company stored the water of the stream to some extent in the daytime and used it at night. The point asked an instruction that if this was found to be so, such user of the water was either a lawful exercise of its franchise by the defendant, or it was an unlawful use of the stream ; and that in neither case could it be considered in this proceeding. The answer was a practical affirmance of the point.
The learned judge said if the proper exercise of the franchise of the defendant required the storing of the water during the day and its use during the night, and if such storing was injurious to the plaintiff’s property, then they should consider the manner, as well as the fact, of the taking of the water in making up their estimate of the plaintiffs’ injury. If the proper exercise of the franchise did not require this, then the subject was not to be considered in this proceeding. This was a correct instruction. The jury were not left to treat this element of damage, if they found it to exist, as a separate item to be estimated by itself, but were carefully instructed that the plaintiff should recover only for the actual difference in value of his property caused by the appropriation of the water. This question which was apparently lost sight of in Lee et al. against the same defendant, was on the trial of this case kept prominently before the jury. Their verdict may have done the defendant *237injustice, but if so tbe remedy was in the court below. On the whole case we see no sufficient reason for disturbing the judgment. The assignments of error are overruled and the judgment affirmed.